Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimers filed on 1/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9439673 and US Patent 10327800 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Krueger (applicant’s representative) on 1/31/2022.
The application has been amended as follows: 
*Note – unlisted claims remain unchanged from the filing of 10/15/2019.
Claim 42 (Currently amended). An apparatus for producing a cosmetic effect in a skin tissue, comprising: 
at least one hollow needle comprising a distal end thereof, 
wherein the at least one hollow needle is configured to remove portions of the skin tissue when the hollow needle is repeatedly inserted into and withdrawn from the skin tissue, so as to produce the cosmetic effect, wherein the at least one hollow needle comprises one, two, or three or more prongs at the distal end of the at least one hollow needle, and 
wherein: the apparatus further comprises a filter arrangement and container for capturing the portions of the skin tissue to be discarded; and
wherein the apparatus is programmed to produce an array pattern in the skin tissue by removing the portions of the skin tissue, optionally, wherein the array pattern comprises one or more rows, a two-dimensional pattern, or a random distribution, optionally, wherein the two-dimensional pattern is a square, rectangle, triangle, or hexagon.
Claim 55 (Cancelled).
Claim 56 (Currently amended).  A method for removing aged or damaged skin tissue, comprising: 
producing a plurality of holes in the skin tissue by removing portions of the skin tissue using an apparatus for producing a cosmetic effect in the skin tissue, the apparatus comprising: 
at least one hollow needle comprising a distal end thereof, 
wherein the at least one hollow needle is configured to remove portions of the skin tissue when the hollow needle is repeatedly inserted into and withdrawn from the skin tissue, so as to produce the cosmetic effect, wherein the at least one hollow needle comprises one, two, or three or more prongs at the distal end of the at least one hollow needle, and 
wherein: the apparatus further comprises a filter arrangement and container for capturing the portions of the skin tissue to be discarded, and
 discarding the removed portions of the skin tissue, 
wherein the method promotes the growth of new skin components or reduces scarring, age-related rhytides, skin laxity, photo damage, or striae.

Allowable Subject Matter
Claims 42-54, 56-61 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Oostman et al (US 2008/0234602) in view of Karasiuk (US 2003/0212415).  Oostman et al discloses an apparatus for removing biological units from the human body, comprising: at least one hollow needle (40 and all other biological unit removal tools shown in other embodiments) comprising a distal end thereof, wherein the at least one hollow needle is configured to remove portions of the skin tissue when the hollow needle is repeatedly inserted into and withdrawn from the skin tissue, so as to produce the cosmetic effect ([0009], [0010]), wherein the needle comprises prongs (134) (Fig. 7; [0110]).  Karasiuk teaches a device for skin treatment, wherein a filter arrangement (6) is provided and a container for capturing biological 
The prior art of record does not disclose or fairly suggest either singly or combination the claimed apparatus of claim 42 or the method of claim 56.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/           Primary Examiner, Art Unit 3771